             Case 1:19-cv-03093 Document 1 Filed 10/15/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

PATRICK EDDINGTON,                                  )
1000 Massachusetts Avenue                           )
Washington, DC 20001                                )
                                                    )      Case No. 19-cv-3093
       Plaintiff,                                   )
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE                          )
950 Pennsylvania Avenue, NW                         )
Washington, DC 20530                                )
                                                    )
       Defendant.                                   )

                                         COMPLAINT

       1.      Plaintiff, PATRICK EDDINGTON, files this Freedom of Information Act suit to

force Defendant U.S. Department of Justice, to produce all records regarding the Uniting and

Strengthening America By Fulfilling Rights and Ensuring Effective Discipline Over Monitoring

(USA FREEDOM) Act Of 2015, P.L. 114-23.

                                           PARTIES

       2.      Plaintiff PATRICK EDDINGTON is a policy analyst and scholar at the Cato

Institute and made the FOIA request in this case.

       3.      Defendant U.S. Department of Justice (“DOJ”) is a federal agency subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
             Case 1:19-cv-03093 Document 1 Filed 10/15/19 Page 2 of 3



                               MAY 15, 2019, FOIA REQUEST

       6.      On May 15, 2019, EDDINGTON submitted a FOIA request to the Office of Legal

Counsel, a component of DOJ, for “any documents regarding the Uniting And Strengthening

American By Fulfilling Rights And Ensuring Effective Discipline Over Monitoring (USA

FREEDOM) Act of 2015, P.L. 114-23 generated by the Office of Legal Counsel (OLC),

including but not limited to any correspondence regarding OLC opinions on the legality of any

programs carried out under P.L. 114-23. The date range of this request is June 3, 2015 to the date

of this request.” Exhibit A.

       7.      EDDINGTON also requested a fee waiver and expediting processing. Exhibit A.

       8.      On May 24, 2019, OLC acknowledged receipt of the request and assigned the

following tracking number: FY19-142. OLC also denied his request for expedited processing.

Exhibit B.

       9.      On May 29, 2019, EDDINGTON appealed OLC’s denial of expedited processing.

Exhibit C.

       10.     On June 4, 2019, OLC acknowledged receipt of the appeal and assigned the

following appeal number: DOJ-AP-2019-004985.            OLC affirmed its denial of expedited

processing. Exhibit D.

       11.     As of the date of this filing, OLC has not issued a determination on the request

and has produced no responsive records.

                         COUNT I – OLC’S VIOLATION OF FOIA

       12.     The above paragraphs are incorporated herein.

       13.     DOJ is a federal agency and is subject to FOIA.

       14.     The requested records are not exempt under FOIA.




                                              -2-
              Case 1:19-cv-03093 Document 1 Filed 10/15/19 Page 3 of 3



      15.      DOJ has failed to produce the requested records.

WHEREFORE, Plaintiff asks the Court to:

         i.    Order Defendant to conduct a reasonable search for records and to produce all

               non-exempt requested records;

        ii.    Award Plaintiff’s attorney fees and costs; and

       iii.    Enter any other relief the Court deems appropriate.



Dated: October 15, 2019

                                                     Respectfully Submitted,
                                                     /s/ Joshua Hart Burday

                                                     Attorneys for Plaintiff
                                                     PATRICK EDDINGTON

                                                     Matthew Topic, Bar No. IL0037
                                                     Joshua Burday, Bar No. IL0042
                                                     Merrick Wayne, Bar No. IL0058
                                                     (E-Mail: foia@loevy.com)
                                                     LOEVY & LOEVY
                                                     311 N. Aberdeen, Third Floor
                                                     Chicago, Illinois 60607
                                                     Tel.: (312) 243-5900
                                                     Fax: (312) 243-5902




                                               -3-
